Citation Nr: 1534875	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  05-18 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected osteoarthritis of the left knee, on an extraschedular basis. 

2.  Entitlement to a disability rating in excess of 20 percent for service-connected instability of the left knee, on an extraschedular basis.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to April 1, 2006.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran had active service from February 1947 to July 1948.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted service connection for osteoarthritis of the left knee and assigned an initial disability rating of 10 percent, from January 4, 2002.  In a May 2005 rating decision, the RO assigned an earlier effective date of August 3, 2001.  In June 2006, the RO granted a separate 20 percent evaluation for instability of the left knee, effective from April 1, 2006.  

The case was before the Board in December 2008, when the claims for schedular increases were denied.  The Board remanded the case for consideration of whether increased ratings were warranted on an extraschedular basis, and the case was again remanded in September 2010.  

In May 2011, the Board remanded the claims again for consideration of the inextricably intertwined claim seeking entitlement to TDIU.  In a June 2015 rating decision, the RO granted TDIU on an extraschedular basis, effective from April 1, 2006.  As the claim seeking TDIU was part and parcel of the claims seeking extraschedular ratings, the Board has jurisdiction to consider whether the Veteran is entitled to TDIU prior to April 1, 2006, and has characterized the issue accordingly.

A July 2015 rating decision, in pertinent part, granted the Veteran an increased schedular rating for service-connected osteoarthritis of the left knee and granted a separate 10 percent rating for limitation of flexion of the left knee.  As the Board's December 2008 decision finally decided claims seeking increased schedular evaluations for service-connected left knee disabilities, the July 2015 rating decision is not on appeal before the Board and will not be addressed further in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  Prior to April 1, 2006, symptomatology of the Veteran's service-connected left knee osteoarthritis was adequately contemplated by the rating schedule and did not reflect an exceptional disability picture.

2.  From April 1, 2006, the Veteran's left knee disability picture, to include osteoarthritis and instability, has been exceptional and has caused marked interference with employment.

3.  Prior to April 1, 2006, the Veteran's service-connected disabilities were not shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to April 1, 2006, the criteria for an extraschedular evaluation for service-connected osteoarthritis of the left knee were not met.  38 C.F.R. § 3.321 (2015).

2.  From April 1, 2006, the criteria for an extraschedular evaluation for service-connected osteoarthritis of the left knee have been met.  38 C.F.R. § 3.321 (2015).

3.  From April 1, 2006, the criteria for an extraschedular evaluation for service-connected instability of the left knee have been met.  38 C.F.R. § 3.321 (2015).

4.  Prior to April 1, 2006, the criteria for assignment of TDIU were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Regarding the matters seeking extraschedular ratings, adequate notice was provided in March 2006 and May 2009 correspondence, followed by readjudication of the claims in March 2011 supplemental statements of the case (SSOCs).

Regarding entitlement to TDIU, adequate notice was provided in an April 2015 letter, followed by readjudication of the claim in a June 2015 statement of the case (SOC).

All necessary development and assistance has also been accomplished in this case.  It appears that all known and available records relevant to the issues here on appeal have been obtained and are associated with the Veteran's claims file, and the Veteran does not appear to contend otherwise.  

Pursuant to directives from the Board's prior remands, the Agency of Original Jurisdiction (AOJ) referred to the Director of Compensation Services the matters of entitlement to extraschedular evaluations for service-connected left knee osteoarthritis and instability in May 2009 and October 2010 and for TDIU in March 2015.  Additionally, an examination was scheduled in July 2011 to address questions regarding whether the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.  The VA examiner completed all necessary testing, examined the Veteran, reviewed his claims file, and provided the information requested by the Board's remand.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The claims seeking extraschedular ratings were most recently readjudicated by a March 2011 SSOC, while claim seeking TDIU was most recently readjudicated by a June 2015 SOC.  The Board thus concludes that there was substantial compliance with instructions from the Board's prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and that no further action is necessary to meet VA's duties to notify and assist.  Accordingly, the Board will address the merits of the claims.

B.  Legal Criteria and Analysis

Extraschedular Evaluations

The Veteran alleges that he is entitled to extraschedular evaluations for his service-connected left knee disabilities.  As noted in the Introduction, the Veteran's service-connected disability of osteoarthritis, rated on a schedular basis as 10 percent disabling, is effective from August 3, 2001, while instability of the left knee, rated on a schedular basis as 20 percent disabling, is effective from April 1, 2006.  Therefore, this decision only considers whether the Veteran is entitled to an extraschedular evaluation for instability of the left knee from April 1, 2006, since such symptomatology was not service-connected prior to that date.

In a December 2008 decision, the Board denied entitlement to increased schedular ratings for instability and osteoarthritis of the left knee and remanded to have the AOJ refer to the Director of Compensation and Pension Services the question of whether the Veteran was entitled to an extraschedular rating for the service-connected left knee disabilities.  

According to 38 C.F.R. § 3.321(b)(1), ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).

However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

There is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).

As noted above, the Board's December 2008 decision denied an increased schedular rating for the Veteran's left knee osteoarthritis and instability.  Thus, as the schedular evaluation was already finally addressed by that decision, the Board will not go into a detailed analysis regarding the application of the rating schedule to the Veteran's left knee disability as that could result in an improper readjudication of a finally decided claim.  Instead, the Board will discuss more generally whether the rating schedule criteria used to evaluate knee disabilities was adequate to evaluate the Veteran's left knee disability picture.

As will be explained in detail in the below analysis, the Board finds that the Veteran is entitled to extraschedular ratings for service-connected osteoarthritis and instability of the left knee from April 1, 2006, but not prior to that date.  


	Prior to April 1, 2006

Prior to April 1, 2006, the Veteran's left knee osteoarthritis was evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5299-5261.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicated that the Veteran's left knee disability was rated, by analogy, under the criteria for limitation of extension the knee.  Under Code 5261, ratings up to 50 percent are assigned based on levels of increasing severity of the degree of limitation of extension.  Additionally, the rating schedule provides for separate ratings where there is compensable limitation of flexion and/or instability.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-2004 (Sept. 17, 2004).  Code 5260 provides for ratings up to 30 percent based on increasing levels of severity of the degree of limitation of flexion, while Code 5257 provides for ratings up to 30 percent for increasing levels of severity of instability, from slight to severe.  38 C.F.R. § 4.71a.

In considering the degree of limitation of flexion and extension on a schedular basis, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  These sections essentially enable the award of a higher rating on the basis of functional loss caused by various factors, such as pain, weakness, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  

Furthermore, depending on what symptoms have been service-connected, higher or separate schedular ratings may be available under Code 5256 when there is ankylosis of the knee; under Codes 5258 or 5259 when there are symptoms related to dislocated or removed semilunar cartilage; under Code 5262 when there is impairment of the tibia and fibula; or under Code 5263 if there is genu recurvatum.  38 C.F.R. § 4.71a.

Prior to April 1, 2006, the evidence reflected the Veteran's left knee disability was manifested by limitation of extension, noncompensable limitation of flexion, and reports of instability.  The Veteran also experienced pain, weakness, stiffness, swelling, easy fatigability, and lack of endurance.  He experienced flare-ups about twice a month which resulted in additional limitation of his work activities, because he was not able to help staff on the floor of his restaurant.  The flare-ups were relieved by physical therapy, rest, and medication.  See December 2002 VA examination.  

The Veteran's left knee symptoms prior to April 1, 2006 were encompassed in the rating criteria used to evaluate knee disabilities; therefore, his left knee disability picture was contemplated by the rating schedule.  The Veteran was not service-connected for symptoms of left knee instability prior to April 1, 2006.  The Veteran did not appeal the effective date assigned to the award of service connection for left knee instability; hence, the Board cannot revisit that matter at this time.  

As the rating criteria reasonably described the Veteran's disability level and symptomatology prior to April 1, 2006, it is not necessary to discuss whether he exhibited other related factors such as those provided by the regulation as 'governing norms' (including marked interference with employment and frequent periods of hospitalization).  

The Board has also considered the applicability of Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In that case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Prior to April 1, 2006 the only other disability the Veteran was service-connected for was a left thigh scar.  Symptoms of that disability included a painful and tender scar on objective demonstration with numbness of the scar.  These symptoms are contemplated by the schedular rating criteria used to evaluate scars.  38 C.F.R. § 4.118, 7800-7805.  After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that were not attributed to a specific service-connected condition prior to April 1, 2006.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Hence, a preponderance of the evidence is against a finding that an extraschedular evaluation is warranted prior to April 1, 2006.  

	From April 1, 2006

Effective April 1, 2006, the Veteran was awarded a separate 20 percent rating for moderate instability of the left knee.  He was also awarded service connection for osteoarthritis of the right knee, associated with moderate medial and lateral meniscus instability, evaluated as 10 percent disabling.  

In examining the evidence of record, the Board concludes that from April 1, 2006, the record reflects an exceptional circumstance where extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  See Johnson, 762 F.3d 1362.

On April 1, 2006 VA examination, the Veteran reported experiencing constant burning, aching, and sharp pain in his left knee at a level of 10 on the pain scale.  He reported using a walker for ambulation.  The VA examiner noted that he could not walk beyond a few feet, could not kneel or climb stairs, and had difficulty getting in and out of the tub.  The Veteran reported that his condition resulted in three to four times lost from work per week.  Physical examination revealed varus deformity of both knees, crepitus in both knees, and tenderness in the medial lateral joint line and in the patellofemoral joint of both knees.  The examiner provided diagnoses of severe left knee degenerative joint disease and severe osteoarthritis of the right knee.

In July 2009, the Director of Compensation and Pension Services discussed evidence from the April 2006 VA examination and concluded that although the Veteran had indicated he occasionally missed work, he was still employed and that he was not severely incapacitated by his service-connected left knee arthritis with instability.

In its September 2010 remand, the Board explained that the July 2009 Director's opinion was inadequate because it based the denial of an extraschedular evaluation on the Veteran's ability to be gainfully employed, rather than on whether the disability caused a marked interference with employment.  

Subsequently, in December 2010, the Director provided a new opinion on the matter of extraschedular evaluation for the left knee disability.  The Director discussed VA treatment records from 2007 to 2009 regarding the left knee.  He noted that the Veteran had several nonservice-connected conditions, including residuals of a right tibial fracture, hypertension, and peripheral neuropathy of the bilateral lower extremities, which might impact his ability to ambulate and perform routine vocational functions.  The Director concluded that objective findings in the available treatment records did not demonstrate that the Veteran's left knee conditions prevented him from engaging in work related activities.  He noted that the Veteran had not had any surgical procedures or hospitalizations due to the left knee.  He concluded that there was clearly no unusual or exceptional disability pattern that rendered application of the regular rating criteria impractical under 38 C.F.R. § 3.321(b)(1).  

On July 2011 VA examination, the Veteran reported that he used a wheelchair most of the time and used a walker to get up and transfer to and from a chair, his bed, the toilet, etc.  He noted retiring in 2006 because of his severe left knee arthritis and instability.  Physical examination revealed varus deviation of both knees, on the left to 30 degrees and on the right to 40 degrees.  The diagnoses were end-stage severe osteoarthritis with varus angulation and torn medial and lateral menisci of the left knee and increased moderate osteoarthritis of the right knee.  The examiner noted the effect of these disabilities on the Veteran's occupation was decreased mobility and strength along with pain.  He had difficulty shopping, cleaning the house, and needed assistance with showering and dressing.  He could not participate in sports or recreation.  The examiner concluded that when considering the Veteran could barely walk because of pain due to the severe osteoarthritis in his knees, left greater than right, and disruption of the medial and lateral menisci of his left knee causing instability of the left knee, he was unable to secure and follow a substantially gainful occupation without regard to his age or the impact of nonservice-connected disabilities.  The examiner noted the Veteran needed to use a wheelchair 90 percent of the time and used a walker to stand up and walk a few steps with assistance.  His family assisted him by helping to bathe him, dress him, do the shopping and cleaning, and assist him in walking a few steps around the house.

In evaluating this evidence, the Board finds that this is an exceptional circumstance where extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Johnson, 762 F.3d 1362.  Here, the combination of the Veteran's service-connected left and right knee disabilities have resulted in the use of a walker, and more recently, the use of a wheelchair.  Prior to when he began using a wheelchair, the April 1, 2006 VA examiner noted that he was only able to walk a few feet.  Additionally, on April 1, 2006 VA examination, he reported missing work three to four times a week, because of his service-connected disabilities, particularly as a result of his left knee disability.  The Board concludes that missing work for more than half of a work week reflects the governing norm of marked interference with employment.  Therefore, this is an exceptional circumstance in which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions; here, his service-connected osteoarthritis and instability of the left knee, along with his service-connected right knee osteoarthritis.  

Thus, the Board concludes that extraschedular evaluations are warranted for the Veteran's service-connected osteoarthritis and instability of the left knee from April 1, 2006.  

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that "provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ."

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  

For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes the claimant's case outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.16(a).

As noted in the Introduction, in May 2011, the Board remanded the claim seeking TDIU for further development.  In June 2015, the AOJ awarded TDIU on an extraschedular basis, effective from April 1, 2006.  Therefore, the period for consideration in this claim is whether the Veteran was entitled to TDIU prior to April 1, 2006.

Prior to April 1, 2006, the Veteran was service-connected for osteoarthritis of the left knee, rated 10 percent, and for a left thigh scar, rated 10 percent.  His combined disability rating was 20 percent.  Therefore, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) were not met.

On December 2002 VA examination, the Veteran reported that he had been in the restaurant business since service.  He indicated that he was in management, so he primarily did desk work and took telephone orders.  He tried to help out on the floor when it was absolutely necessary. 

In connection with his TDIU claim, the Veteran reported ceasing employment in September 2004, after he underwent right knee surgery.

In his June 2005 VA Form 9, he indicated that his left knee was so painful that he was unable to run his business. 

On April 2006 VA examination, the Veteran reported that his left knee condition resulted in him missing work three to four times a week.

While the case was in remand status, the AOJ referred the TDIU claim to the Director of Compensation Service to obtain an opinion on the question of whether the Veteran was entitled to TDIU on an extraschedular basis.  In a March 2015 opinion, the Director noted that the Veteran was currently service-connected for four disabilities, with a combined evaluation of 50 percent and that the available evidence supported the Veteran's contention that his service-connected conditions prevented him from working.  Specifically, the Director concluded that the available evidence supported that the Veteran's service-connected conditions of right and left knee disabilities prevented him from engaging in substantially gainful employment.  

A preponderance of the evidence is against a finding that the Veteran is entitled to TDIU prior to April 1, 2006.  Although the March 2015 Director's opinion concludes that the Veteran's service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment, this opinion was based on consideration of the Veteran's left and right knee disabilities.  Prior to April 1, 2006, the Veteran was neither service-connected for a right knee disability, nor for instability of the left knee.  He was only service-connected for osteoarthritis of the left knee and a left thigh scar. 

Additionally, although the Veteran has provided an indication that he stopped working in September 2004, he indicated that he stopped working because of his right knee disability, which was not a service-connected disability in September 2004.  Furthermore, there are other indications in the record that the Veteran was still working in September 2004, since he reported on April 2006 VA examination that his knee condition resulted in three to four days lost from work per week.  Likewise, although he indicated in his June 2005 VA Form 9 that he was unable to run his business, the April 2006 VA examination reflects that he was still working almost a year later.  Additionally, even if the Veteran had been unable to run his business in June 2005, TDIU is not warranted because a Veteran is unable to engage in his or her chosen profession.  He or she must be unable to secure or follow a substantially gainful occupation, which has been defined as the ability to earn a living wage.  Bowling v. Principi, 15 Vet. App. 1, 7 (2001).

In conclusion, a preponderance of the evidence is against a finding that the Veteran was unable to obtain or maintain substantially gainful employment prior to April 1, 2006, based upon the competent, probative, and persuasive evidence of record.  Thus, his claim for a TDIU prior to that date must be denied.


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected osteoarthritis of the left knee, on an extraschedular basis prior to April 1, 2006, is denied.  

Entitlement to a disability rating in excess of 10 percent for service-connected osteoarthritis of the left knee, on an extraschedular basis from April 1, 2006, is granted, subject to the regulations governing the payment of monetary awards.  

Entitlement to an extraschedular evaluation in excess of 20 percent for service-connected instability of the left knee, on an extraschedular basis from April 1, 2006, is granted, subject to the regulations governing the payment of monetary awards.  

Entitlement to TDIU prior to April 1, 2006 is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


